COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Jamall Anderson v. Larry Truelove and Brady Robles

Appellate case number:    01-13-00872-CV

Trial court case number: 2013-55836

Trial court:              189th District Court of Harris County

       It is ordered that Appellant’s Motion for Rehearing is denied.

Justice’s signature: /s/ Rebeca Huddle
                    Acting for the Court

Panel consists of: Justices Keyes, Sharp, and Huddle

Date: November 20, 2014